[Cite as State ex rel. Chatfield v. Flautt, 2011-Ohio-4659.]


                                         COURT OF APPEALS
                                        PERRY COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

STATE OF OHIO, EX REL,                                         JUDGES:
JAMES CHATFIELD                                                Hon. W. Scott Gwin, P.J.
                                                               Hon. William B. Hoffman, J.
        Relator                                                Hon. Julie A. Edwards, J.

-vs-                                                           Case No. 11-CA-6

JOSEPH A. FLAUTT
                                                               OPINION
        Respondent




CHARACTER OF PROCEEDING:                                  Writ of Mandamus - Public Records


JUDGMENT:                                                 Denied


DATE OF JUDGMENT ENTRY:                                   September 6, 2011


APPEARANCES:


For Relator                                               For Respondent


JAMES CHATFIELD                                           JOSEPH A. FLAUTT
1580 State Route, 56 SW                                   Perry County Prosecuting Attorney
P.O. Box 69 A#598109.00                                   111 N. High Street
Building D-4, Cubicle 169-B                               P.O. Box 569
London, Ohio 43140-0069                                   New Lexington, Ohio 43764-0569
Perry County, Case No. 11-CA-6                                                             2

Hoffman, J.


      {¶1}      Relator, James Chatfield, has filed a Complaint for Writ of Mandamus

against Joseph Flautt, the Perry County Prosecuting Attorney, alleging failure to comply

with the Public Records Act.

      {¶2}      “Mandamus is the appropriate remedy to compel compliance with R.C.

149.43, Ohio's Public Records Act.” State ex rel. Physicians Commt. for Responsible

Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St. 3d 288, 2006-Ohio-903, 843
N.E.2d 174, 6; R.C. 149.43(C)(1).

      {¶3}      R.C. 149.43(C)(1) provides in part, “[T]he person allegedly aggrieved may

commence a mandamus action to obtain a judgment that orders the public office or the

person responsible for the public record to comply with division (B) of this section. . .”

R.C. § 149.43.

      {¶4}      Relator filed a “request for justiciable finding for public records” with the

judge who sentenced him. The trial court issued an entry which provides in relevant

part, “The Columbus Police Department Division of Records shall provide to the

Defendant James L. Chatfield any and all records pertaining to the theft and

impoundment of a white Ford Explorer allegedly being driven by Christopher Carter.

Said records for the dates of November 19, 20, 25, 26, 27 and 30, 2008 shall be made

available. Said records were previously requested by the Defendant by a letter received

by the Division of Police on June 3, 2010.” (Judgment Entry 11/30/10, Case Nos. 09-

CR-0003 and 08-CR-0050, Perry County Common Pleas Court). Relator is currently

incarcerated.
Perry County, Case No. 11-CA-6                                                          3


      {¶5}   The Ohio Public Records Act, R.C. 149.43, imposes restrictions upon

inmates seeking certain public records. R.C. 149.43(B)(8) provides,

      {¶6}   “A public office or person responsible for public records is not required to

permit a person who is incarcerated pursuant to a criminal conviction or a juvenile

adjudication to inspect or to obtain a copy of any public record concerning a criminal

investigation or prosecution or concerning what would be a criminal investigation or

prosecution if the subject of the investigation or prosecution were an adult, unless the

request to inspect or to obtain a copy of the record is for the purpose of acquiring

information that is subject to release as a public record under this section and the judge

who imposed the sentence or made the adjudication with respect to the person, or the

judge's successor in office, finds that the information sought in the public record is

necessary to support what appears to be a justiciable claim of the person.” R.C. §

149.43(B).

      {¶7}   As the Supreme Court has observed, ““R.C. 149.43(B)(4) clearly sets forth

heightened requirements for inmates seeking public records. The General Assembly's

broad language clearly includes offense and incident reports as documents that are

subject to the additional requirement to be met by inmates seeking records concerning

a criminal investigation or prosecution. The General Assembly clearly evidenced a

public-policy decision to restrict a convicted inmate's unlimited access to public records

in order to conserve law enforcement resources.” State ex rel. Russell v. Thornton, 111
Ohio St. 3d 409, 856 N.E.2d 966, 2006-Ohio-5858.
Perry County, Case No. 11-CA-6                                                        4


      {¶8}   The order obtained by Relator from the trial court judge allows Relator to

obtain copies from the Columbus Police Department. Relator has failed to demonstrate

that Respondent is the “public office or person responsible” for the records ordered

released by the trial court judge. The order obtained clearly identifies the Columbus

Police Department as the public office in possession of the records approved for release

to Relator. For these reasons, Relator has not demonstrated Respondent has a clear

legal duty to provide the requested records.     Therefore, the Complaint for writ of

mandamus is denied.

By: Hoffman, J.

Gwin, P.J. and

Edwards, J. concur

                                           ___________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           ___________________________________
                                           HON. W. SCOTT GWIN


                                           ___________________________________
                                           HON. JULIE A. EDWARDS
Perry County, Case No. 11-CA-6                                                        5


             IN THE COURT OF APPEALS FOR PERRY COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL,                     :
JAMES CHATFIELD                            :
                                           :
       Relator                             :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
JOSEPH A. FLAUTT                           :
                                           :
       Respondent                          :         Case No. 11-CA-6


       For the reason stated in our accompanying Opinion, the Complaint for Writ of

Mandamus is denied. Costs to Relator.




                                           ___________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           ___________________________________
                                           HON. W. SCOTT GWIN


                                           ___________________________________
                                           HON. JULIE A. EDWARDS